Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marlene Howard-Moore appeals the district court’s order dismissing her employment discrimination action for improper venue. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Howard-Moore v. McHugh, No. 8:11-cv-02838-JFM, 2012 WL 1657142 (D.Md. May 9, 2012). We dispense with oral argument because the facts and legal *466contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.